Affirmed and Memorandum Opinion filed July 2, 2009







Affirmed
and Memorandum Opinion filed July 2, 2009.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-08-00720-CR
____________
 
TONY WAYNE ANDERSON,
Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the 402nd District
Court
 Wood County, Texas
Trial Court Cause No.
13,785-93
 

 
M E M O R A N D U M   O P I N I O N
Appellant
entered a plea of guilty to the offense of murder.  On November 15, 1993, the
trial court sentenced appellant to confinement for life in the Institutional
Division of the Texas Department of Criminal Justice and assessed a fine of
$5,000.




On
February 6, 2008, the Texas Court of Criminal Appeals granted appellant an
out-of-time appeal on issues related to sentencing.  Ex parte Anderson,
No. AP-75836, 2008 WL 366583 (Tex. Crim. App. Feb, 6, 2008).  The Court=s mandate issued March 3, 2008, and
appellant filed a notice of appeal on April 3, 2008.
Appellant=s appointed counsel filed a brief in
which he concludes the appeal is wholly frivolous and without merit. The brief
meets the requirement of Anders v. California, 386 U.S. 738, 87 S. Ct.
1396 (1967), presenting a professional evaluation of the record demonstrating
why there are no arguable grounds to be advanced.  See High v. State,
573 S.W.2d 807 (Tex. Crim. App. 1978).
A copy
of counsel=s brief was delivered to appellant.  Appellant was advised of the right
to examine the appellate record and file a pro se response.  See Stafford v.
State, 813 S.W.2d 503, 510 (Tex. Crim. App. 1991).  On March 19, 2009,
appellant filed a pro se response to counsel=s brief.
We have
carefully reviewed the record, counsel=s brief, and appellant=s response, and agree the appeal is
wholly frivolous and without merit.  Further, we find no reversible error in
the record.  A discussion of the brief would add nothing to the jurisprudence
of the state.  We are not to address the merits of each claim raised in an Anders
brief or a pro se response when we have determined there are no arguable
grounds for review.  See Bledsoe v. State, 178 S.W.3d 824, 827-28 (Tex.
Crim. App. 2005).  
Accordingly,
the judgment of the trial court is affirmed.
 
PER CURIAM
 
 
Panel consists of Justices Seymore, Brown, and
Sullivan.
Do Not Publish C Tex. R. App. P.
47.2(b).